888 F.2d 1387Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.DeLafayette HUGHES, Defendant-Appellant.
No. 88-5683.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 15, 1989.Decided Oct. 18, 1989.

James B. Craven, III on brief for appellant.
Robert H. Edmunds, Jr., United States Attorney, Lisa B. Boggs, Assistant United States Attorney, on brief for appellee.
Before PHILLIPS and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
DeLafayette Hughes appeals from the district court's denial of a motion in limine to exclude certain evidence as well as its refusal to exclude certain testimony.  Appellant was subsequently convicted for bank robbery, 18 U.S.C. Sec. 2113(a), armed bank robbery, 18 U.S.C. Sec. 2113(d), and use of a firearm during the commission of a felony, 18 U.S.C. Sec. 924(c).  Our review of the record discloses that this appeal is without merit.  Accordingly, we affirm the district court's evidentiary rulings.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.